Response to Arguments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 12/02/2021 was reviewed and the listed references were noted.

Status of Claims
Claims 1, 8, 9, 12-14, and 18 are pending.  Claim 7 is canceled.  Claims 2-6, 10, 11, 15-17, 19, and 20 are withdrawn from consideration.

This application is in condition for allowance except for the presence of Claims 2-6, 10, 11, 15-17, 19, and 20 directed to the species non-elected without traverse.  Accordingly, Claims 2-6, 10, 11, 15-17, 19, and 20 have been cancelled.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As noted in the previous section of this office action, this application is in condition for allowance except for the presence of Claims 2-6, 10, 11, 15-17, 19, and 20 directed to the species non-elected without traverse.  Accordingly, please cancel Claims 2-6, 10, 11, 15-17, 19, and 20.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on December 1, 2021.  The amended claims overcome the rejections of record under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 103.  Accordingly, Claims 1, 8, 9, 12-14, and 18 are allowed.  Claims 1-7, 10, 11, 15-17, 19, and 20 are canceled. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662